Name: Commission Implementing Regulation (EU) 2018/1991 of 13 December 2018 authorising the placing on the market of berries of Lonicera caerulea L. as a traditional food from a third country under Regulation (EU) 2015/2283 of the European Parliament and of the Council and amending Commission Implementing Regulation (EU) 2017/2470 (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: consumption;  health;  cooperation policy;  marketing;  foodstuff;  international trade;  plant product
 Date Published: nan

 17.12.2018 EN Official Journal of the European Union L 320/22 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1991 of 13 December 2018 authorising the placing on the market of berries of Lonicera caerulea L. as a traditional food from a third country under Regulation (EU) 2015/2283 of the European Parliament and of the Council and amending Commission Implementing Regulation (EU) 2017/2470 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/2283 of the European Parliament and of the Council of 25 November 2015 on novel foods, amending Regulation (EU) No 1169/2011 of the European Parliament and of the Council and repealing Regulation (EC) No 258/97 and Commission Regulation (EC) No 1852/2001 (1), and in particular Article 15(4) thereof, Whereas: (1) Regulation (EU) 2015/2283 provides that only novel foods authorised and included in the Union list may be placed on the market within the Union. Traditional food from a third country is a novel food defined in Article 3 of Regulation (EU) 2015/2283. (2) Pursuant to Article 8 of Regulation (EU) 2015/2283 the Commission Implementing Regulation (EU) 2017/2470 (2) establishing a Union list of authorised novel foods was adopted. (3) Pursuant to Article 15(4) of Regulation (EU) 2015/2283, the Commission is to decide on the authorisation and on the placing on the Union market of a traditional food from a third country. (4) On 26 January 2018, the company Soloberry Ltd (the applicant) submitted a notification to the Commission of the intention to place berries of Lonicera caerulea L. (Haskap) on the Union market as a traditional food from a third country within the meaning of Article 14 of Regulation (EU) 2015/2283. The applicant requests for berries of Lonicera caerulea L. to be consumed as such (fresh or frozen) by the general population. (5) The documented data, presented by the applicant, demonstrate that berries of Lonicera caerulea L. have a history of safe food use in Japan. (6) Pursuant to Article 15(1) of Regulation (EU) 2015/2283, on 28 February 2018, the Commission forwarded the valid notification to the Member States and to the European Food Safety Authority (the Authority). (7) No duly reasoned safety objections to the placing on the market within the Union of berries of Lonicera caerulea L. were submitted to the Commission by Member States or the Authority within the four months period laid down in Article 15(2) of Regulation (EU) 2015/2283. (8) The Commission should therefore authorise the placing on the market within the Union of berries of Lonicera caerulea L. and update the Union list of novel foods. (9) Implementing Regulation (EU) 2017/2470 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 1. Berries of Lonicera caerulea L. as specified in the Annex to this Regulation shall be included in the Union list of authorised novel foods established in Implementing Regulation (EU) 2017/2470. 2. The entry in the Union list referred to in paragraph 1 shall include the conditions of use and labelling requirements laid down in the Annex to this Regulation. Article 2 The Annex to Implementing Regulation (EU) 2017/2470 is amended in accordance with the Annex to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 327, 11.12.2015, p. 1. (2) Commission Implementing Regulation (EU) 2017/2470 of 20 December 2017 establishing the Union list of novel foods in accordance with Regulation (EU) 2015/2283 of the European Parliament and of the Council on novel foods (OJ L 351, 30.12.2017, p. 72). ANNEX The Annex to Implementing Regulation (EU) 2017/2470 is amended as follows: (1) The following entry is inserted in Table 1 (Authorised novel foods) in alphabetical order: Authorised novel food Conditions under which the novel food may be used Additional specific labelling requirements Other requirements Lonicera caerulea L. berries (haskap) (Traditional food from a third country) Not specified The designation of the novel food on the labelling of the foodstuffs containing it shall be haskap (Lonicera caerulea) berries  (2) The following entry is inserted in Table 2 (Specifications) in alphabetical order: Authorised novel food Specifications Lonicera caerulea L. berries (haskap) (Traditional food from a third country) Description/Definition: The traditional food are fresh and frozen berries from Lonicera caerulea var. edulis. Lonicera caerulea L. is a deciduous shrub belonging to the Caprifoliaceae family. Typical nutritional components of haskap berries (given in fresh berries): Carbohydrates: 12,8 % Fibre: 2,1 % Lipids: 0,6 % Proteins: 0,7 % Ash: 0,4 % Water: 85,5 %